TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN



                                      NO. 03-22-00493-CV



                                         V. R., Appellant

                                                 v.

               Texas Department of Family and Protective Services, Appellee


            FROM THE 340TH DISTRICT COURT OF TOM GREEN COUNTY
     NO. C210010CPS, THE HONORABLE ELIZABETH WATKINS, JUDGE PRESIDING



                            MEMORANDUM OPINION


               V.R. (Father) appeals from the trial court’s order of termination following a bench

trial. 1 See Tex. Fam. Code § 161.001. The trial court found by clear and convincing evidence

that statutory grounds for terminating his parental rights existed and that termination was in his

child M.R.’s best interest. See id. § 161.001(b)(1)(E), (M), (Q), (2).

               On appeal, Father’s court-appointed attorney has filed a brief concluding that his

appeal is frivolous and without merit. See Anders v. California, 386 U.S. 738, 744 (1967);

Taylor v. Texas Dep’t of Protective & Regulatory Servs., 160 S.W.3d 641, 646–47 (Tex. App.—

Austin 2005, pet. denied) (applying Anders procedure in appeal from termination of parental

rights). The brief meets the requirements of Anders by presenting a professional evaluation of


       1  We refer to appellant by his initials or as Father and his child by the child’s initials.
See Tex. Fam. Code § 109.002(d); Tex. R. App. P. 9.8. The parental rights of the child’s mother
also were terminated in the order of termination, but she has not appealed.
the record demonstrating why there are no arguable grounds to be advanced on appeal. See

386 U.S. at 744; Taylor, 160 S.W.3d at 646–47. Father’s attorney has certified to this Court that

he provided a copy of the Anders brief to Father and informed him of his right to examine the

appellate record and to file a pro se brief. To date, Father has not filed a pro se brief.

                Upon receiving an Anders brief, we must conduct a full examination of the

proceedings to determine whether the appeal is wholly frivolous. Penson v. Ohio, 488 U.S. 75,

80 (1988). We have reviewed the entire record, including the Anders brief submitted on Father’s

behalf, and have found nothing that would arguably support an appeal. Our review included the

trial court’s endangerment finding, see Tex. Fam. Code § 161.001(b)(1)(E), and we have found

no issues that could be raised on appeal with respect to this finding, see In re N.G., 577 S.W.3d 230,

237 (Tex. 2019). We agree that the appeal is frivolous and without merit. Accordingly, we

affirm the trial court’s order of termination. 2



                                                   __________________________________________
                                                   Melissa Goodwin, Justice

Before Justices Goodwin, Baker, and Kelly

Affirmed

Filed: October 18, 2022




        2  We deny Father’s counsel’s motion to withdraw as attorney of record. See In re P.M.,
520 S.W.3d 24, 27 (Tex. 2016) (per curiam). If Father, after consulting with counsel, desires to
file a petition for review, his counsel should timely file with the Texas Supreme Court “a petition
for review that satisfies the standards for an Anders brief.” See id. at 27–28.
                                                     2